Citation Nr: 0837084	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and W.H.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied TDIU.  

The veteran then submitted another document again requesting 
TDIU in October 2006 (within one year that he received notice 
of the November 2005 denial of TDIU).  The RO in Reno, 
Nevada, thereafter issued another decision and notice of 
decision in March 2007, which again denied TDIU.  The veteran 
timely filed a Notice of Disagreement (NOD) in August 2007, 
and in November 2007 the RO provided a Statement of the Case 
(SOC).  The veteran timely filed a substantive appeal that 
same month, and the RO provided a Supplemental Statement of 
the Case (SSOC) in May 2008.

The veteran requested a video conference hearing on this 
matter, which was held in July 2008 where the veteran and 
W.H., the veteran's vocational rehabilitation counselor, 
presented as witnesses before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

In July 2008 the veteran submitted additional evidence in 
support of his claim with a statement relinquishing his right 
to have the RO consider, in the first instance, the new 
evidence offered.  The Board accepts this as a valid waiver 
of RO consideration.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The veteran is currently service connected for residuals of 
cold injuries to the feet, a right knee disability (status 
post ACL repair), a right ankle disability (status post open 
reduction internal fixation), and insect bite scars of both 
legs.  From January 1998 to present, the veteran has 
maintained a total combined rating for multiple service 
connected disabilities of 70 percent or more, with his right 
and left foot disabilities having been rated at 30 percent 
each since that time.  Additionally, from September 12, 2003 
through December 1, 2003, the veteran received a temporary 
total disability evaluation for his service connected right 
knee disability pursuant to 38 C.F.R. § 4.30, as well as 
special monthly compensation for this period.  

As noted in a January 2005 VA medical report, the veteran had 
not had an orthopedic consultation for about two years.  At 
this time the veteran indicated that when the weather became 
sub-zero, he would have so much bilateral foot pain that he 
could not work outside as a postman.  

Also in January 2005 the veteran notified his employer, the 
United States Postal Service in Anchorage, Alaska, that he 
needed to take leave under the Family /Medical Leave Act 
(FMLA) due to a serious health condition that made him unable 
to work or perform some or all of his essential functions of 
the position.  In a January 2005 response, the FMLA 
coordinator issued a letter requesting that the veteran 
furnish medical certification of the serious health condition 
that would verify the veteran's incapacitation.  The veteran 
was advised that if he failed to produce a timely 
certification, his leave would not be protected by the FMLA.  
The veteran's VA physician issued a letter stating that the 
veteran had a history of frostbite on the feet, and that 
"[p]er patient he was out of work on Jan 12th and 13th due 
to painful feet related to subzero temperatures and his 
history of frostbite."  The physician also noted that the 
veteran experienced increasing foot pain when exposed to 
temperatures below 50 degrees, and that as a result of this 
pain, he had between 7 to 10 instances being off work for 3 
to 5 days at a time.          

As disclosed in a February 2005 letter by W.P., the veteran 
received notice of a proposal to place him on enforced leave 
due to his physical inability to perform the duties of his 
position as a mail handler.  W.P. referenced the veteran's 
physician's conclusion that the veteran had increased 
bilateral foot pain when the temperature dipped below 50 
degrees.  A March 2005 correspondence effectuated this 
proposed action, and apprised the veteran that he would be 
carried in a leave without pay status, but that he could 
request to use his available sick leave or annual leave in 
lieu thereof.      
 
On April 5, 2005 the RO received the veteran's claim for 
TDIU.

Thereafter, as reflected in a VA medical note dated mid-April 
2005, the veteran conveyed that he had been off work since 
February 23, 2005 because his employer stated that he could 
not work as a mail-handler with his foot disability.  The 
veteran at this time had contacted the Department of Labor to 
try and resolve the matter.  

In July 2005 the veteran underwent a VA examination of the 
feet, right knee and insect bite scars on the legs; the 
clinician reviewed the claims file.  At this time, the 
veteran continued to work at the United States Postal Service 
as a mail-handler, which was an indoor job.  The veteran 
stated that his feet would become cold and painful when 
travelling to work from home in cold weather.  After 
performing a physical examination, the clinician determined 
that the veteran was not unemployable due to his service 
connected disabilities, although he noted that the veteran 
"will likely need to retrain into a more sedentary line of 
work in the future."  The examiner stated that the veteran 
"expressed agreement" at this time that he was not 
unemployable, and was "only moderately hindered in his 
current job as a mail handler and could function in numerous 
other areas of employment."          

September 2005 and October 2005 VA 21-4192 Forms from the 
veteran's supervisors at the United States Postal Service in 
Anchorage, Alaska disclose that the veteran was still 
employed as a mail-handler/equipment operator and had been 
since 1994.  He continued to work 40-hour weeks.    

As reflected in his October 2006 statement again requesting 
TDIU, the veteran  indicated that the date that his service 
connected ankle and knee disabilities first affected his 
full-time employment as a mail-handler commenced in February 
2005, and that the date that he last worked full-time there 
was April 27, 2006.  The veteran also listed April 27, 2006 
as the date when he became too disabled to work.  He noted 
that he had moved to Reno, Nevada and had attempted to secure 
employment there at a warehouse in August 2006.    

A November 2006 VA examination report notes that the veteran 
took Vicodin to relieve his right knee pain, but that this 
drug had the side effect of causing drowsiness.  

In a March 2007 VA Form 21-4192, the veteran's supervisor at 
the United States Postal Service in Anchorage, Alaska 
verified that the last date that the veteran worked as a 
mail-handler was April 27, 2006.  He had started working 
there in August 1994.  Accompanying documents also reflect 
that the veteran voluntarily resigned from his position "for 
health reasons and moving out of state."  

In his August 2007 NOD the veteran indicated that he last 
worked full-time in April 2006, and was still employed as of 
June 2006, although he noted that "[t]he difference in dates 
is the time I used for sick leave due to my disabilities.  
This was leave without pay.  I was also off work for 
approximately four months in 2005 (February to June) because 
of my disabilities."   

In April 2008 the veteran submitted to a VA examination.  At 
this time, he noted that the medications he took, namely 
Gabapentin and Vicodin, for his service connected bilateral 
foot disability caused drowsiness, made his thinking 
"fuzzy" and made it difficult for him to concentrate.  The 
veteran experienced severe pain, paresthesias and numbness on 
a daily basis.  

The examiner noted that the veteran was unemployed, and that 
his bilateral foot disability prevented recreation and had a 
moderate effect on performance of chores, shopping, exercise 
and travelling.  He also observed that the veteran was 
attempting to complete the VA Vocational Rehabilitation 
program and to learn some computer skills.      

In April 2008 the RO determined that the veteran qualified to 
partake in a vocational rehabilitation program, with special 
concentration in sedentary, computer work.  

As reflected in a July 2008 VA medical note, the veteran 
complained of having side effects from his medications, to 
include dizziness, difficulty with concentration and fatigue.  
He reported that his medications, which included Citalopram, 
Gabamentin, Trazodone and Vicodin, had impacted his ability 
to function, and had caused drowsiness.  At this time, the 
veteran rated his pain levels as 3-5/10 in the knee and 9/10 
in the feet.  The examining clinician noted that 
"[r]egarding [the veteran's] ability to participate in 
vocational rehabilitation and be employed, the side effects 
of his current medications would at least [as] likely as not 
make it difficult for him to actively participate in the 
program."  

At his July 2008 video conference hearing the veteran 
reiterated that he had worked for the United States Postal 
Service in Alaska from approximately 1994 to 2006 as a mail-
handler.  Hearing Transcript at 8.  He expressed that he had 
difficulty working because of the pain in his feet, which 
interfered with ambulation.  Hearing Transcript at 10.  The 
veteran also noted that the medications that he used to 
control this pain impaired his ability to work, as they 
caused him to feel drowsy, lethargic, sleepy and fatigued.  
Hearing Transcript at 9.  He had recently received morphine 
to treat his service connected bilateral foot disability.  
Hearing Transcript at 10.  The veteran's accredited 
representative additionally called to the Board's attention 
that the veteran "is currently being treated for depression 
. . . which requires him to take additional medication that 
would also hinder his ability to focus . . . ."  Hearing 
Transcript at 5.  She noted, however, that the veteran is not 
service connected for depression.  Hearing Transcript at 9.      

The veteran's vocational rehabilitation counselor, W.H., who 
had been working with the veteran, testified that the veteran 
had missed his sessions due to problems with his pain 
management associated with his service connected 
disabilities.  Hearing Transcript at 4.  He expressed his 
opinion that the veteran was not feasible for employment and 
that he could not work based on his observations of the 
veteran.  Hearing Transcript at 5, 6, 7.    
 
b. Discussion
As a preliminary matter, the Board notes that pursuant to the 
TDIU provisions contained in 38 C.F.R. § 4.16(a), a veteran 
with multiple service connected disabilities, as here, must 
first satisfy the initial threshold percentage requirements 
to qualify for this benefit.  That is, as noted above, 
according to this regulation, "if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."  38 
C.F.R. § 4.16(a) (emphasis added).  In the instant case, the 
Board notes that the date on which the veteran first had a 
"single" disability rated at at least 40 percent (namely, 
his bilateral foot disabilities evaluated at 30 percent each 
with bilateral factor under 38 C.F.R. § 4.26, which are 
considered as a "single" disability under § 4.16(a)(1)), 
and had attained combined rating of at least 70 percent with 
all of his other service connected disabilities occurred in 
January 1998, well before the submission of the instant TDIU 
claim on appeal. 

Having satisfied the requisite percentage requirements for 
TDIU on a schedular basis under 38 C.F.R. § 4.16(a), the 
Board finds that additional development must occur to 
determine whether the veteran's service connected 
disabilities or the medications taken to treat these service 
connected disabilities at least as likely as not render him 
unable to maintain or secure substantially gainful 
employment.   Specifically, as noted above, the veteran 
complained of having difficulties working as a mail-handler 
in Anchorage, Alaska due to the effect of the cold 
temperatures on his feet.  The record reflects, however, that 
during the pendency of this appeal the veteran has moved to 
Reno, Nevada, a location that has more moderate temperatures.  
The Board is unclear, therefore, whether the veteran's 
complaints of bilateral foot pain due to cold temperatures 
would still have the same or similar impact on his ability to 
work, as he claims the colder Alaska temperatures had on his 
feet when he lived there.

Additionally, the veteran's video conference hearing 
testimony raises the possibility that the medications he uses 
to alleviate the symptoms of his service connected 
disabilities cause him to become drowsy and impair his 
concentration, which he asserts renders him unable to 
maintain or follow substantially gainful employment.  This 
hearing also revealed, however, that the veteran takes other 
medications for non-service connected disabilities.  Again, 
from the present record, the Board is unclear as to whether 
these medications, singly or in combination, and which 
medications, may cause the claimed side effects that would 
likely render the veteran unemployable.  As such, the Board 
determines it necessary to obtain a VA medical examination 
with opinion that addresses how the veteran's service- 
connected disabilities alone or in combination with any side 
effects from medications for these disabilities that may be 
present affect his ability to work.  See Friscia v. Brown, 7 
Vet. App. 294 (1995).  

With respect to any functional impairment that may be 
attributable to nonservice-connected disability, it is 
pertinent to note that the Court of Appeals for Veterans 
Claims has held that under the duty to assist, where there 
are service- connected and nonservice- connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability from any other diagnosed 
disorder, VA must consider all symptoms in the adjudication 
of the claim.  

In view of the foregoing, the case is remanded for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

2. The veteran must be afforded a VA 
medical examination for the purpose of 
determining the impact that his service 
connected disabilities (singly or in 
combination) and the medications taken to 
treat these disabilities have on his 
ability to maintain or follow 
substantially gainful employment.  The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), and a physical examination, the 
clinician is requested to address the 
following issues:
(a) Identify the medications 
(prescribed and over-the-counter) 
that the veteran takes to 
alleviate the symptoms of his 
service connected disabilities 
(i.e., residuals of cold injuries 
to the feet, a right knee 
disability (status post ACL 
repair), a right ankle disability 
(status post open reduction 
internal fixation), and insect 
bite scars of the legs). 

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
service connected disabilities, 
(namely, residuals of cold 
injuries to the feet, a right knee 
disability (status post ACL 
repair), a right ankle disability 
(status post open reduction 
internal fixation), and insect 
bite scars of the legs) either 
singly or in combination render 
him unable to secure or follow a 
substantially gainful occupation?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the medications 
that the veteran takes to 
alleviate the symptoms of his 
service connected disabilities, 
either singly or in combination, 
render him unable to secure or 
follow a substantially gainful 
occupation? 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





